El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Agustín Hernández Mena, el recurrente, obtuvo sentencia a su favor en un pleito que seguía contra Ruperto Puentes.
El 31 de marzo de 1927 Fuentes: por ante notario público compró a José Pilar Santiago cierta finca urbana situada en Hato Rey, Río Piedras, por el precio de seis mil dólares, *966y a su vez tomó a préstamo del vendedor igual suma y garan-tizó el préstamo con hipoteca sobre la finca comprada.
El 18 de mayo de 1928 Hernández Mena presentó en el registro una copia de la dicha escritura de 31 de marzo de 1927 y pidió su inscripción sólo en cuanto a la venta. Acce-dió el registrador el 29 del propio mes de mayo, pero hacien-do mención en la inscripción de la hipoteca.
Presentado que hubo la escritura en el registro, solicitó Hernández Mena que la finca adquirida por su deudor Puentes fuera embargada para satisfacer la sentencia de que se deja hecho mérito. El embargo fué decretado y anotado en el registro el 31 de mayo de 1928.
Seguido por Hernández Mena el procedimiento judicial correspondiente, se subastó finalmente la finca embargada adjudicándosela el marshal al propio Hernández Mena el 21 de junio de 1928. El 22 del propio junio presentó Hernández Mena en el registro copia de la escritura de compraventa otorgada por el marshal y el registrador la inscribió. A su vez J.osé Pilar Santiago el 16 de octubre de 1928 pidió que se inscribiera formalmente la escritura de hipoteca que se había solamente mencionado y el registrador accedió a ello el 22 del propio mes de octubre de 1928.
Santiago instó entonces un procedimiento judicial en cobro de su crédito garantizado con hipoteca. Hernández Mena, dueño según el registro de la finca hipotecada, fué requerido de pago, y radicó una demanda contra Santiago sobre nulidad de hipoteca y daños y perjuicios.
Así las cosas, Hernández Mena acudió al registro y acom-pañando la copia de otra escritura otorgada por José Pilar Santiago y Ruperto Fuentes por virtud de la cual, el 24 de mayo de 1927, rescindieron el contrato de compraventa y préstamo con hipoteca que otorgaran el 31 de marzo de 1927, le pidió que cancelara la hipoteca que mencionó en 29 de mayo de 1928 e inscribió en octubre 22, 1928. No accedió el *967registrador y es contra sn negativa que Hernández Mena establece este recurso gubernativo.
La nota recurrida, en lo pertinente, dice:
“Denegada la cancelación de la hipoteca por seis mil dollars, que comprende este documento, única operación que se solicita, por-que para ello sería preciso que las fincas hipotecadas volvieran si-multáneamente a sus anteriores dueños, según lo convenido en la cláusula sexta de esta escritura, lo que ni se interesa ni podría efec-tuarse con la finca que pertenece a la demarcación de este Registro (que responde de 5,900 dollars), por hallarse inscrita en favor de Agustín Hernández Mena, persona distinta de Ruperto Fuentes, de quien aquél la adquiriera; y que, si la hipoteca quedó sin efecto, por la rescisión, también dicha finca dejó de pertenecer al hipote-cante para volver a su anterior dueño José P. Santiago y si se can-celara la hipoteca, como se pretende por Agustín Hernández Mena, perdería José P. Santiago, además de la finca que vendió, su dere-cho real sobre la misma, lo cual es contrario a la ley en materia de rescisión de contratos.”
A nuestro juicio debe confirmarse la nota del registrador por sus propios fundamentos.
Hernández Mena si quiso aprovecharse del contrato de compraventa de 31 de marzo de 1927 por virtud del cual su deudor Fuentes adquirió cierta finca, debió aceptarlo en su integridad. Es cierto que su deudor se convirtió en dueño, pero lo fue de una finca que en el acto mismo de adquirirla hipotecó para responder de una cantidad tomada a préstamo igual al precio de la adquisición.
Así lo entendió justamente el registrador desde el primer momento. Por eso cuando Hernández Mena le pidió lo que no habían solicitado los propios otorgantes, a saber, la ins-cripción de la escritura de 31 de marzo de 1927, sólo en cuanto a la compra, dicho funcionario accedió pero haciendo mención de la hipoteca. Y de tal modo, cuando Hernández Mena anotó su embargo, ya la hipoteca estaba mencionada, y constituía según el propio registro, un derecho preferente.
Hernández Mena no puede invocar la otra escritura otor-gada por Santiago y por Fuentes el 24 de mayo de 1927, *968rescindiendo el contrato de 31 de marzo de 1927, sólo en lo que le favorece. Si la hipoteca quedó sin efecto a virtud de la rescisión, sin efecto también quedó la compraventa. No hay términos medios. O nada adquirió Hernández Mena a virtud de la venta que le hiciera el márshal el 21 de junio de 1928, porque rescindido el contrato désde mucho antes no ya de la venta del márshal si que también del embargo, de nada era dueño su deudor; o si algo adquirió, fué la finca con la hipoteca impuesta sobre ella por su dueño, mencionada en el registro antes del embargo y luego debidamente inscrita.

Se confirma la nota recurrida.